Case 5:20-cv-01352-JWH-KK Document 26-6 Filed 10/05/20 Page 1 of 7 Page ID #:140
Case 5:20-cv-01352-JWH-KK Document 26-6 Filed 10/05/20 Page 2 of 7 Page ID #:141



  Date last revised: May 21, 2019




  PRIVACY
  POLICY

  PLEASE READ THIS PRIVACY POLICY CAREFULLY. BY ACCESSING OR
  USING THE SITES OR SERVICES, YOU ACKNOWLEDGE THAT YOU HAVE
  READ, UNDERSTAND, AND AGREE TO BE BOUND TO ALL THE TERMS AND
  CONDITIONS OF THIS PRIVACY POLICY.

  IF YOU DO NOT AGREE TO THIS PRIVACY POLICY, PLEASE EXIT THIS PAGE
  AND DO NOT ACCESS OR USE THE SITES OR SERVICES.

  Please note that we are not a mortgage lender, debt servicer, debt settlement, real
  estate company, insurance agent, auto sales company or automotive warranty
  organization. This site/service is not, and is not intended to be, any type of application
  for any financial product or service.

  This Privacy Policy discloses the privacy practices of Grant Hood Marketing, its
  affiliates and subsidiaries, (collectively “we”, “us”, “our”, or “the Company”) and
  governs the collection, sharing and security of information through our website, or
  other Company products and services (collectively, the “Services”) by users of the
  Services (“you” or “your”).

  Types of Information We Collect

  We may collect two types of information:

     1. Personally Identifiable Information (“PII”). This information may include, but
     is not limited to: first and last name, physical address, email address, phone
     number and other information regarding the product you have expressed
     interest in.

     2. Non-Personally Identifiable Information (“Non-PII). Non-PII is information
     that identifies your computer and its navigational patterns through the
     Services. We may automatically collect Non-PII information when you visit the
     Services, through the use of a variety of tools including cookies or other
     available data analysis or collection technologies.

  We log Internet protocol (IP) server addresses for system administration purposes and
Case 5:20-cv-01352-JWH-KK Document 26-6 Filed 10/05/20 Page 3 of 7 Page ID #:142




  catalog traffic patterns through our Websites. This information may or may not be
  linked to a consumer’s personal information at our discretion.

  How We Use and Share Information

  The information collected is used to provide you with additional information regarding
  the services and/or products you have expressed interest in. This may include
  sharing your PII on to a third party who provides such services or products.

     1. We share your PII and Non-PII information with third parties who will provide
     you with their opportunities, products or services. This includes your interests and
     preferences, so they may determine whether you might be interested in their
     products or services.

     2. We also share your PII and Non-PII information with companies and individuals
     we employ to perform technical or mechanical functions on our behalf, such as
     third parties who host our website, analyze our data, provide marketing assistance,
     process credit card payments, and provide customer service.

     3. We may share aggregated anonymous information about you, combined with
     other persons using our website with third parties, so that they can understand the
     diversity of visitors and their activity/use of our website.

     4. Your information, including your PII, may be sold to third parties/vendors. We
     may also sell your information, including your PII to other affiliated companies, and
     with other vendors and business partners. Some business partners include
     companies who provide business services to us or on our behalf, such as to
     monitor Services activities, market products or services to you, help to maintain
     our customer database, and administer e- mails, surveys or other contests.

     5. We will disclose your information if legally required to do so, or at our discretion,
     pursuant to a request from a governmental entity, or if we believe in good faith that
     such action is necessary to stay legally compliant or prevent a crime; and we will
     share your information if we sell our company or merge with another company.


     6. We may disclose your information to manage and protect our information
     technology infrastructure and security. We may also disclose your information for
     any other purpose with your consent and may share non-PII at any time for any
     purpose.


     7. We will share your personal information with third parties only in the ways that
     are described in this privacy policy.
Case 5:20-cv-01352-JWH-KK Document 26-6 Filed 10/05/20 Page 4 of 7 Page ID #:143




            a. We will share your information with third parties who help us in the
            delivery of the products and services you have requested. You understand
            and agree that your consent is not a condition, directly or indirectly of a
            purchase.
            b. When you register on our websites, you explicitly authorize us to share
            your information with third parties so that they may contact you via email,
            SMS, telephone and/or direct mail.
            c. You agree to receive autodialed or prerecorded calls (including to mobile
            numbers) and texts and emails from us and any affiliates or third parties to
            the phone numbers (including mobile numbers) and email addresses you
            provide to us today or in the future and to any phone numbers or email
            addresses subsequently associated with you by us or any affiliates or third
            party affiliates or vendors.
            d. You understand and agree that if you submit an inquiry on our website,
            the Company will share and/or sell the information that you provided with
            our network of clients including but not limited to: mortgage bankers,
            mortgage brokers, credit consultants, insurance brokers or any other
            business in our network that may be related to the service or product you
            have expressed interest in. As a result, different types of businesses may
            be provided your information and may contact you.

  Technology We Utilize

     1. We may utilize cookies. Cookies are small text files that are stored on a user’s
     computer for record-keeping purposes and which contain information about that
     user’s computer. Cookies allows us to identify files on your computer and record
     your preferences and other data about your visit to our website so that when you
     return to the website we are able to identify you and can personalize repeat visits.
     When cookies settings are disabled or changed you may experience site or Services
     features that do not function properly.

     2. Tracking data collected by us is used to enhance your experience by delivering
     personalized advertising (or allow third parties to deliver targeted advertising) on
     our website and the websites of third parties. If you wish to disable cookies, you
     may do so through your browser on your computer or other devices. California
     residents have the right to know if we respond to do not track signals or
     cookies. We do not respond to such signals or cookies.


     3. Cross-Device Advertising and Tracking: We may collect and use and share the
     above data with a third party for cross-device advertising purposes. This allows
Case 5:20-cv-01352-JWH-KK Document 26-6 Filed 10/05/20 Page 5 of 7 Page ID #:144




     consumers to experience a personalized, informative advertisement that targets
     specific product interests over multiple devices. This information may be used for
     analytics, and reporting purposes such as an advertisement effectiveness and
     overall campaign success.


     4. We may implement cross device advertising and tracking to identify and track
     consumers across devices through identifying characteristics such as a consumer
     login account and may be used to connect data across different devices. This
     enables delivery of advertisements or informational data to your multiple devices.


     5. We may use push notifications and alerts to notify you of services and/or products
     that you have expressed interest in on multiple devices. If you no longer wish to
     receive these types of communications, you may turn them off at the device level.
     You may opt-out of push notifications or alerts through your browser settings.

  Privacy Policies of Third Parties

  We are not responsible for the policies or practices of third parties. Other websites or
  services, such as those websites we provide links to, websites or services you may
  have clicked-on that directed you to the Services, or websites that may be accessible to
  you through the Services, have their own privacy policies regarding data collection, use
  and disclosure practices. If you visit any such website, we encourage you to review that
  website or service’s privacy policy.

  Unsubscribe, Opt Out or Revoke

     1. To opt-out of receiving SMS or email communications from us, please
     follow the instructions in our SMS or emails to unsubscribe from our email
     list. You may also reach us via email at: support@granthoodmkt.com.

     2. To opt-out of communications from third parties, please follow the
     instructions to opt- out in those entities’ communications.

     3. To revoke consent at any time for any use of PII you may have provided,
     please reach us via email at: support@granthoodmkt.com with “revoke
     Personal Information” referenced in the message.

  Data collected may be sold or transferred to our third parties which takes place
  immediately in real-time and should you unsubscribe, opt-out or revoke consent, your
  data may have already been sent to our third parties. We cannot revoke your
  information from a third party if it has already been sold. We will remove your PII from
Case 5:20-cv-01352-JWH-KK Document 26-6 Filed 10/05/20 Page 6 of 7 Page ID #:145




  our internal programs and further communication from us will cease.

  Storage and Security

     1. We utilize acceptable commercial security measures to protect against the loss,
     misuse and alteration of your information under our control. Even with
     commercially reasonable technological precautions to protect your data, no data
     transmission over the Internet can be guaranteed to be a hundred percent secure.
     We cannot and do not warrant that your information will be absolutely secure. Any
     transmission of data at or through our website is at your own risk.

     2. We will retain PII, including user location information, only as long as our
     business needs require. We will then destroy or render unreadable any such
     information upon disposal.

     3. Depending on site requirements, we may employ Secure Sockets Layer (SSL)
     encryption technology to transmit data between a consumer’s browser and our web
     server. To use our websites, a consumer will need an SSL-capable browser such
     as MS Internet Explorer 4.0 (or higher) or Netscape Navigator 4.0 or higher.

     4. We contractually require that third parties handle your PII similar to our
     practices. We do not monitor such practices and thus are not responsible for third
     party security or handling of PII. Please do not communicate any information to us
     through unsecured channels. The security of your personal information also
     depends on you.

     Your Information- Request/Edit

     1. Users may edit/change profile settings. If information is removed from a profile,
     copies of that information may remain accessible elsewhere if it has been shared
     with others or it was copied or stored by other users.

     2. We may be required to retain your information by law or for legitimate
     business purposes, such as to prevent identity theft or other misconduct.
     3. To request a copy of your PII that we have collected or to correct factual
     inaccuracies within this information please email us at:
     support@granthoodmkt.com.

  Minors and Privacy Statement

     1. No part of the Services is designed to attract anyone under the age of 18.
     Children under the age of 18 may not use the Services. We do not knowingly
     collect any information from Children under the age of 18.
Case 5:20-cv-01352-JWH-KK Document 26-6 Filed 10/05/20 Page 7 of 7 Page ID #:146




  Children’s Online Privacy Protection Act- This site is intended to be used by people
  the age of 18 and older. We do not knowingly allow any users under the age of 18 to
  use our service. However, if you become aware of the existence of a user who is under
  the age of 18, or that an individual under 18 has provided their information to us,
  contact us immediately with details by emailing us at: support@granthoodmkt.com.

     2. If you are a parent or guardian and believe that your child under the age of
     18 has provided personal information to us, you may contact us to request this
     information be deleted.

  California Privacy Rights-We permit residents of the State of California to use our
  Service, and comply with the California Business and Professions Code §§ 22575-
  22579. If you are a California resident please note we do not respond to do not track
  signals or cookies. You may request certain information regarding our disclosure of
  personal information to any third parties for their direct marketing purposes. Please
  make your request through email at: support@granthoodmkt.com.


  Revisions to this Privacy Policy

  We may change this Privacy Policy at any time. Upon any revisions, we will change the
  updated date at the top of this page accordingly. Any revised Privacy Policy will be
  effective immediately when posted on the Services We suggest users to frequently
  check this page for any changes to stay informed about how we are helping to protect
  the personal information we collect. Your continued use of the Services after the
  effectiveness of such revisions will constitute your acknowledgment and acceptance of
  the terms of the revised Privacy Policy.
